WINTER, Circuit Judge,
dissenting:
The sweeping opinion in this case subjects to federal judicial review virtually every decision disciplining students for disruption by a private college or university in the State of New York. Additionally, the opinion creates unprecedented rights of action against colleges and universities in the circuit under Section 1981. Because I believe that: (1) even if the fourteenth amendment applies, these plaintiffs were afforded all the procedural protection that due process requires; (2) under clearly established precedent, the actions of Hamilton College’s administrators and Board of Trustees do not constitute “state action” and therefore do not implicate the fourteenth amendment; and (3) under clearly established precedent, the plaintiffs’ complaint does not allege a claim under Section 1981, I respectfully dissent.
I
My colleagues limit their discussion of due process to the state action question on the unstated assumption that Hamilton College never afforded appropriate notice or a hearing to the plaintiffs regarding their suspension. I disagree with that assumption.
On November 26,1986, nearly one month before the suspensions went into effect, *1343President Carovano wrote a letter to each of the plaintiffs offering them an opportunity to state their views in writing to Hamilton’s Board of Trustees. The pertinent portion of this letter states:
At their December 5-6 meetings, I will be reporting to the members of the Board of Trustees on the events which led to your suspension from Hamilton and on what has transpired since then. If you would like to share with the Trustees your views on what has happened, you may do so by writing to William M. Bristol III, Chairman, Hamilton Board of Trustees, 465 Pineville Road, Newtown, Pennsylvania 18940-3109. If you write to him, I suggest that you also send him a copy of your letter in care of the College to insure that he receives it before the next meeting of the Board. Whatever is sent to him here will be held for him unopened.
The letter also invited each plaintiff to convey to Carovano any “extraordinary circumstances” justifying his lessening of the penalty in an individual case. The plaintiffs were thus offered a formal and unlimited opportunity to state their case in writing to the College’s ultimate governing authority. Although one student may have taken the opportunity to do so, the offer was otherwise spurned. The question then is whether, assuming the existence of state action and a cognizable property interest in continued enrollment,1 Carovano’s offer afforded the plaintiffs the due process required by the fourteenth amendment. I believe it did.
I begin with the proposition that Carova-no’s failure to follow the disciplinary procedures outlined in Hamilton’s A Guide to the Policies and Procedures of Hamilton College (1986) is irrelevant to the federal due process issue. His failure may afford the students a viable action under state law, see Tedeschi v. Wagner College, 49 N.Y.2d 652, 427 N.Y.S.2d 760, 404 N.E.2d 1302, (1980), although the Guide suggests that the President was free to ignore those procedures.2 Federal due process would be satisfied, however, if the plaintiffs were afforded the minimum procedural protection demanded by federal law, whether or not Hamilton followed its own rules.
*1344The Supreme Court has not had an occasion to instruct us on the precise procedural requirements of due process in the case of the suspension of students accused of state college disciplinary offenses.3 As is true of adjudicative tribunals generally, however, the procedures required turn on the nature of the issues that must be decided. I therefore limit my discussion to the facts of the instant case.
The students here were charged with the overnight occupation of Hamilton College’s main administration building. It was undisputed then and is undisputed now that these plaintiffs continued their occupation after being repeatedly notified orally and in writing by the College that their occupation of the building was impermissible and that they would be suspended if they did not leave. Accordingly, they had full notice of the nature of the charges against them. The fact that the students may have subjectively believed that their occupation was permissible or justified is simply irrelevant so long as they knew that the university officials disagreed, had asked them to leave and had announced that sanctions would be imposed if the students continued their occupation. There is no federal right to occupy university buildings against the wishes of that university because one subjectively believes that such an occupation is consistent with university rules or justified by higher social or political concerns. Moreover, nothing in the fourteenth amendment forbids university officials from imposing suspension as a sanction for such conduct. For due process purposes, therefore, there was neither an issue of fact nor an issue of “law” for which a hearing was necessary.
The sole issue on which a hearing might have shed light was the appropriateness of Hamilton’s discretionary resort to the clearly lawful sanction of suspension for the occupation of a building. Carovano’s formal invitation to the plaintiffs to state their views to Hamilton’s ultimate governing body offered them a full hearing on this question. The only room for dispute is whether federal due process affords a right to appear in person before such a governing body in order to make an oral plea. I know of no authority suggesting that it does. This was not a criminal proceeding, and the invitation to submit a statement in writing allowed these plaintiffs a full opportunity to express whatever they wanted to say to the Trustees. Plaintiffs do not claim otherwise. Instead, they demand a full trial, including testimony and cross-examination, presumably not to adjudicate facts they concede, but apparently to further elaborate their views on the issues that were the subject of their occupation of the building. I know of no authority endorsing a right to such a proceeding.
II
With regard to the state action issue, existing case law does not justify attributing Hamilton’s actions to state compulsion. Powe v. Miles, 407 F.2d 73 (2d Cir.1968), and Coleman v. Wagner College, 429 F.2d 1120 (2d Cir.1970), the relevant precedents in this Circuit, command precisely the opposite result. Powe directly held that the actions of private colleges are not state action under the fourteenth amendment. Relying upon Coleman, my colleagues hold that Section 6450 triggers the so-called “state compulsion” rule under the state action doctrine. Coleman, however, is to the contrary. The court described the pertinent statute thiisly:
[T]he “regulation” of college discipline embodied in section 6450 appears almost devoid of meaningful content. Colleges are not required to secure approval of rules and regulations drafted pursuant to the section but merely to file them with the designated officials. The statute does not proscribe specific activities or types of conduct as violations of the public order of the campus. No penalty is designated; although college officials are required to have the sanction of ejection (and, in the case of students and faculty *1345members, an “appropriate disciplinary action”) at their disposal, they are not required to use it. One wonders whether rules and regulations consisting solely of the statement that any individual guilty of a transgression against the public order of the campus shall be required to give the Dean of the College a rose and a peppercorn on Midsummer’s Day would satisfy the literal command of the statute in all respects_ If the statute is applied in accordance with its literal meaning, regulations filed pursuant to its provisions and disciplinary proceedings instituted pursuant to these regulations are the product and responsibility of private individuals and not of the state.
429 F.2d at 1124. We then went on to say: “We are, however, cognizant of the possibility that the statute may have been intended, or may be applied, to mean more than it purports to say.” Id.
We thus remanded the case for a hearing on whether “section 6450 represents a meaningful state intrusion into the disciplinary policies of private colleges and universities.” Id. at 1125. We directed that the remand focus largely on two issues. The “[m]ost significant” issue was whether state officials regarded their statutory responsibilities as being more than ministerial and believed that they had the power to impose substantive requirements or the right to interfere in the enforcement of university or college regulations. Id. We also indicated that inquiry into the “attitude of the college administrators” would be appropriate on remand but that we would be “loath” to hold that the state action doctrine is triggered because of a private individual’s misunderstanding of the law. Id. However, we stated that “[a] reasonable and widespread belief among college administrators ... that section 6450 required them to adopt a particular stance toward cámpus demonstrators would seem to justify a conclusion that the state intended for them to pursue that course of action.” Id. (emphasis added).
The present decision is a plain departure from the holding in Coleman. First, no evidence in the record creates a material issue of fact over the existence of a “widespread” understanding among college administrators that some particular form of regulation or enforcement thereof is required under Section 6450. There is only evidence that some members of the Hamilton faculty seventeen years ago were under the impression based on double hearsay that Section 6450 required adoption of the Guide. Even with regard to Hamilton’s actions at that time, such evidence is hardly relevant because the Trustees rather than the faculty actually adopted the Guide. Moreover, the relevant inquiry under Coleman concerns the attitudes of college administrators throughout New York State, not those of a single college.
Second, Coleman expressly held that the state action doctrine is not triggered unless the belief that Section 6450 compels college and university officials “to adopt a particular stance” is “reasonable” as well as “widespread.” My colleagues abandon the reasonableness prong of the Coleman test. If applied, of course, the reasonableness requirement would render the circumstances of seventeen years ago wholly irrelevant. The issue in the present case is whether anyone in 1986 could have reasonably believed that the disciplining of these plaintiffs was encouraged or compelled by Section 6450. Even if Hamilton’s Trustees believed in 1970 that the Guide had to be adopted as written, they have had some seventeen years to be disabused of that notion, to amend anything in the Guide they do not like, and certainly to learn that the Guide need not be mechanically enforced. They were free then and are surely free now to take the position that occupation of a university building is not a disciplinary violation. Id. at 1124. (“The statute does not proscribe specific activities or types of conduct as violations of the public order of the campus.”).
Indeed, the “most significant” question causing the remand in Coleman —the attitudes and actions of state officials — has now been indisputably answered. In the seventeen years since Section 6450 was enacted, no state official has compelled any college or university within New York State to promulgate any particular discipli*1346nary regulation or to impose any particular sanctions for disturbances. No such official has ever attempted to compel any college or university within New York to enforce its disciplinary regulations as promulgated or to discipline particular students for violation of those regulations. The state officials have at all times viewed their responsibility as limited solely to the ministerial task of receiving and filing of the codes of conduct described in Section 6450.
At the evidentiary hearing in the present case, Robert D. Stone, the State Education Department’s highest ranking lawyer, testified as follows:
Q: And you had no direct involvement, did you, sir, and [sic] Hamilton College’s decision to suspend plaintiff [sic] in this action?
A: None whatsoever, direct or indirect.
Q: Are you aware of anyone in your department who had direct involvement in Hamilton’s decision on this?
A: I have [sic] not.
Q: In your memorandum of May 8, 1969, you did not list as one of the criteria to be contained in a college’s submission, an insistence that a specific remedy be employed in every specific instance of defined misconduct, did you?
A: We did or do not.
Q: And in fact, the enforcement of a college’s own rules and regulations with respect to the maintenance of public order in a particular situation was left to the college’s judgment, was it not?
A. It was.
The plaintiffs do not contest the accuracy of this testimony. It is thus clearly unreasonable, indeed inconceivable, for a college administrator in 1986 to have believed that Section 6450 affected disciplinary decisions in any way. Moreover, there is no evidence whatsoever — none—that either Carovano or Hamilton’s Trustees were in any way influenced, much less coerced, in their actions by Section 6450 or by any state official.
Lugar v. Edmondson Oil Co., 457 U.S. 922, 102 S.Ct. 2744, 78 L.Ed.2d 482 (1982), is thus wholly inapplicable. Under that decision, the complaining party must demonstrate that the precise decision challenged — here, the suspension of appellants by a private college’s President and Trustees — can be “fairly attributable to the State.” Id. at 937, 102 S.Ct. at 2753. No such demonstration has been made here. First, nothing in Section 6450 required that Hamilton suspend these students for occupying Buttrick Hall. Carovano, to quote our decision in Coleman, was “not required” to use sanctions at all or simply could have required them “to give the Dean of the College a rose and a peppercorn on Midsummer’s Day.” 429 F.2d at 1124. Second, no state official compelled, encouraged, or even knew of Carovano’s decision. Carovano’s decision to suspend the students on November 14, 1986 is thus not “otherwise chargeable to the State.” Lugar, 457 U.S. at 937, 102 S.Ct. at 2754.4
In fact, there is a serious question whether Coleman, even as I understand that decision, is good law in light of the subsequent decision of the Supreme Court in Blum v. Yaretsky, 457 U.S. 991, 102 S.Ct. 2777, 73 L.Ed.2d 534 (1982). In Blum, a class of Medicaid patients challenged decisions of private nursing homes to transfer patients without affording them either notice or a hearing. The patients claimed that the transfers were attributable to the State of New York because state regulations required the homes “to make all efforts possible to transfer patients to the appropriate level of care or home as indicated by the patient’s medical condition or needs.” Id. at 1007-08, 102 S.Ct. at 2787 (quoting N.Y.Comp.Codes R. & Regs, tit. 10, §§ 416.9(d)(1), 421.13(d)(1) (1980)). In particular, the regulations “encouraged for efficiency reasons” the “downward” transfer of patients to “lower levels of care.” Id. at 1008 n. 19, 102 S.Ct. at 2788 *1347n. 19 (emphasis added). To achieve this goal, New York law required the nursing homes to complete detailed patient care assessment forms designed by the state when making decisions to transfer or discharge patients. The nursing homes were further required to file the completed assessment forms with state officials, who were, in turn, required by federal regulations to use the assessments to approve or disapprove Medicaid funding. Id. at 1010, 102 S.Ct. at 2789.
The gauntlet of state regulation in Blum was expressly described by the Court as “encouragpng]” nursing homes to reduce costs — “to adopt a particular stance,” Coleman, 429 F.2d at 1125 — and imposed re-cordkeeping and filing requirements to that end. 457 U.S. 1008 n. 19, 102 S.Ct. at 2788 n. 19. Nevertheless, the Supreme Court held that the transfer decisions of the nursing homes did not constitute state action because such decisions “ultimately turn on medical judgments made by private parties according to professional standards that are not established by the State.” Id. at 1008, 102 S.Ct. at 2788 (footnote omitted). Accordingly, the transfer decisions were not compelled by a state-imposed rule of conduct. See Rendell-Baker v. Kohn, 457 U.S. 830, 848, 102 S.Ct. 2764, 2772-73, 73 L.Ed.2d 418 (1982) (White, J., concurring in judgment in Blum).
Blum thus appears to be inconsistent with even my understanding of Coleman and clearly controls here. Plaintiffs, for example, do not suggest that either Section 6450 or any New York official has set forth criteria for disciplinary decisionmaking with a specificity even remotely resembling that in the assessment forms in Blum. Nor is Hamilton College required to report its disciplinary decisions to the state. Finally, even if the State of New York had specifically required Hamilton to adopt the rules contained in the Guide in order to “encourage” a more rigorous response to disruption, the ultimate power of decision in individual cases would nonetheless rest with the college. Such disciplinary action would “ultimately turn on ... judgments made by private parties according to professional standards that are not established by the State.” Blum, 457 U.S. at 1008, 102 S.Ct. at 2788. It would thus not be state action.
Moreover, my colleagues’ reliance upon Adickes v. S.H. Kress & Co., 398 U.S. 144, 90 S.Ct. 1598, 26 L.Ed.2d 142 (1970), and Peterson v. City of Greenville, 373 U.S. 244, 83 S.Ct. 1119, 10 L.Ed.2d 323 (1963), leads to a bizarre result. In Peterson, a municipal ordinance forbade restaurants from serving blacks and whites in the same room. The court held that in light of that ordinance the use of the police to exclude desegregated diners was state action whether or not the restaurant owner had a private preference for segregated dining. Similarly, in Adickes, there was a “custom” of segregated dining that fell within the meaning of Section 1983 allegedly enforced by local police and by “threats of violence” tolerated by the state. 398 U.S. at 172, 90 S.Ct. at 1616.
Neither case was thus a procedural due process case. Instead, they were decisions designed to ensure that a state cannot evade constitutional limits on its conduct imposed by the fourteenth amendment by hiding beyond private parties claiming to act in their own right. Reliance upon these decisions in the present case leads to the result that Hamilton College may not discipline students at all for disturbing public order. My colleagues’ logic is that Hamilton College does not want to have a rule against the occupation of buildings but is coerced by the state to promulgate and enforce such a rule. Yet even if Section 6450 coerced Hamilton College to discipline the plaintiffs, it in no way compelled the school to discipline them without due process.5 Under today’s decision, the imper*1348missible goal sought by the state must therefore be the discipline itself.
Ill
With regard to the Section 1981 claim, which does not require a finding of state action and thus applies to all private colleges and universities, I believe the present decision is flatly inconsistent with established precedent. Section 1981 guarantees to “[a]ll persons” the same rights as “enjoyed by white citizens.” 42 U.S.C. § 1981 (1982). Essential to an action under Section 1981 is an allegation that the defendants’ acts were purposefully discriminatory, General Building Contractors Ass’n v. Pennsylvania, 458 U.S. 375, 391, 102 S.Ct. 3141, 3150, 73 L.Ed.2d 835 (1982), and racially motivated. Keating v. Carey, 706 F.2d 377, 384 (2d Cir.1983). The statute’s reference to rights enjoyed by white citizens establishes “the racial character of the rights being protected.” McDonald v. Santa Fe Trail Transp. Co., 427 U.S. 273, 293, 96 S.Ct. 2574, 2585, 49 L.Ed.2d 493 (1976) (quoting Georgia v. Rachel, 384 U.S. 780, 791, 86 S.Ct. 1783, 1789, 16 L.Ed.2d 925 (1966)).
The conclusory allegations in appellants’ complaint are not sufficient to plead purposeful, racial discrimination. We have repeatedly required that a complaint under Section 1981 set forth facts that go beyond mere “naked assertions” of racial discrimination. Martin v. New York State Dep’t of Mental Hygiene, 588 F.2d 371, 372 (2d Cir.1978). In Birnbaum v. Trussell, 347 F.2d 86, 87 (2d Cir.1965), we held that the mere allegation that the plaintiff was fired because of race did not state a Section 1981 claim.
Here, plaintiffs allege only that they were selectively disciplined because they are “black, Latin or gay; supportive of the rights of blacks, Latins and gays and without old family ties to Hamilton.” That allegation hardly rises to the specificity required by our decisions. Moreover, Section 1981 does not protect the rights of gays, those who are supportive of gays, or those without old family ties to Hamilton College. The statute only protects those who allege discrimination because of race or ethnic characteristics. See Saint Francis College v. Al-Khazraji, — U.S. -, 107 S.Ct. 2022, 2026-28, 95 L.Ed.2d 582 (1987); Zemsky v. City of New York, 821 F.2d 148, 150-51 (2d Cir.1987). This limitation on Section 1981’s scope proves fatal to plaintiffs’ claim because there is nothing in the complaint or in the record alleging or showing the race or ethnicity of any of the individual plaintiffs. We are thus unable to determine which plaintiffs have an action under Section 1981 and may be entitled to injunctive relief. See Stanley v. City of New York, 587 F.Supp. 393, 396 (E.D.N.Y.1984).
Even if the complaint were not otherwise fatally flawed, the allegations of selective enforcement of Hamilton’s disciplinary rules are nonetheless insufficient. The undisputed facts are that Hamilton suspended all students, of whatever race, background or sexual orientation, who ignored the final warning notice to leave the building, and did not discipline any students who heeded that warning. See Quarles v. General Motors Corp., 758 F.2d 839, 840 (2d Cir.1985) (“[I]t is important to note that Quarles was terminated along with his partner, who is a white man. In this setting, Quarles’s allegations of discriminatory intent border on the frivolous.”). It is preposterous to suggest that Hamilton’s warnings to those occupying the building were not meant seriously until all of the white, non-ethnic, heterosexual offspring of Hamilton alumni vacated the building.
Plaintiffs also argue that Hamilton failed to respond to several incidents of alleged harassment of black students with appropriate disciplinary measures and thus selectively enforced its disciplinary rules when it suspended plaintiffs. However, the im*1349position of discipline by college administrators is highly fact-specific and discretionary. An inference of purposeful discrimination can be drawn only by comparing responses to similar acts of misconduct or patterns of discipline of students of different races over an ample period of time. The incidents alleged by plaintiffs allow neither comparison. For example, there is no allegation or evidence that college administrators knew who had harassed the black students or had sufficient evidence of hateful behavior to justify disciplinary action. On the other hand, plaintiffs’ deliberate occupation of a building after repeated requests and warnings is conceded. The allegations also do not establish a pattern of discipline based on race.
Even if the alleged incidents of harassment would support a Section 1981 claim by black and Latin students for selective enforcement, the other students suspended may not piggyback on that claim. Whites are, of course, protected by Section 1981 for conduct that protects black persons exercising their rights under that statute. DeMatteis v. Eastman Kodak Co,, 511 F.2d 306, modified on other grounds, 520 F.2d 409 (2d Cir.1975), held that a white plaintiff who alleged that he was fired for selling his home to a black person stated a claim under Section 1981. Such an action was necessary to vindicate the rights of blacks to contract freely. Similarly, in Fiedler v. Marumsco Christian School, 631 F.2d 1144 (4th Cir.1980), the Fourth Circuit held that white students who contested a school master’s policy against interracial dating made out a cognizable Section 1981 claim. In the instant case, however, the other students were not punished for protecting the Section 1981 rights of black students. The non-black and non-Latin students certainly were not engaged in an anticipatory protest over the alleged selective enforcement of Hamilton’s disciplinary rules. Instead, they were protesting Hamilton’s failure to divest its holding in companies doing business in South Africa, its failure to establish an African-American Study Program and its “attitude” toward sexism and racism on campus. Section 1981 does not protect the rights of South Africans, regulate a college’s “attitudes” or compel the adoption of a particular academic program.
I therefore dissent.

. Because the parties have not addressed whether these plaintiffs have a cognizable property interest, I limit my comments on this issue to a footnote. It is not clear that President Carova-no’s order suspending plaintiffs deprived them of "liberty or property" under the fourteenth amendment. The Supreme Court has emphasized that "[t]he hallmark of property ... is an individual entitlement grounded in state law, which cannot be removed except ‘for cause.’" Logan v. Zimmerman Brush Co., 455 U.S. 422, 430, 102 S.Ct. 1148, 1155, 71 L.Ed.2d 265 (1982) (quoting Memphis Light, Gas & Water Div. v. Craft, 436 U.S. 1, 11, 98 S.Ct. 1554, 1561, 56 L.Ed.2d 30 (1978)); see abo Board of Regents v. Roth, 408 U.S. 564, 577, 92 S.Ct. 2701, 2709, 33 L.Ed.2d 548 (1972). In order to demonstrate that their continued enrollment at Hamilton College constitutes such a property interest, appellants must show that under New York law, they could only be suspended for specified reasons. Yet, as appellants concede, under Tedeschi v. Wagner College, 49 N.Y.2d 652, 427 N.Y.S.2d 760, 404 N.E.2d 1302 (1980), and under Article 78 of the New York Civil Practice Law and Rules, 78 Civ.Prac.L. & R. §§ 7801-7806 (McKinney 1981 & Supp.1987), state law requires only that private colleges act in good faith and in accordance with their own regulations. New York law thus may not vest students with a property interest in private baccalaureate instruction.
Cases such as Goss v. Lopez, 419 U.S. 565, 95 S.Ct. 729, 42 L.Ed.2d 725 (1975), which involved public educational institutions, are inapposite. Each of these cases involved "legitimate claims of entitlement” grounded in state law. Id. at 573, 95 S.Ct. at 735. In Goss, for example, the Supreme Court found that Ohio public high school students possessed protected property interests in their educations because Ohio law explicity "direct[ed] local authorities to provide a free education to all residents between five and 21 years of age." Id. (citing Ohio Rev.Code Ann. §§ 3313.48, 3313.64 (1972 & Supp.1973)). In assuming that a constitutionally protected property interest is involved in this case, the parties here may have concluded that a finding that the suspension of plaintiffs was state action leads inexorably to the conclusion that Hamilton was "the state” when it had agreed to enroll them. The inquiries are entirely distinct, however. See, e.g., Memphis Light, 436 U.S. at 7 & n. 6, 9-12, 98 S.Ct. at 1559 & n. 6, 1560-61 (whether termination of utility service was state action and question of whether service was property interest are distinct issues).


. The Guide states that: "The right of the President to decide finally on any student disciplinary matter is not precluded by the provisions outlined below.”


. We have recently held that asking a student occupying a building to leave and giving that student an opportunity to explain or justify his conduct meets the due process requirement for a pre-deprivation hearing in the case of a state university. Rosenfeld v. Ketter, 820 F.2d 38, 40 (2d Cir.1987).


. Tedeschi v. Wagner College, 49 N.Y.2d 652, 427 N.Y.S.2d 760, 404 N.E.2d 1302 (1980) held that once a college invokes its disciplinary code, the student involved may sue to compel the college to follow the procedures designated by the code. It cannot be sensibly read as requiring the college to resort to disicpline.


. Examination of the provisions governing suspension in effect at Hamilton College before enactment of Section 6450 clearly demonstrates that reliance upon Adickes and Peterson transforms this case from one about procedural due process to one involving the question of whether a private college may enforce a disciplinary code at all. At that time, Hamilton College’s rules regarding suspension were as follows:
Hamilton College reserves the right, at any time, to suspend for any period or to separate from the College any student whose academic *1348performance or personal conduct, whether on or off the College campus, is, in the sole judgment of the College, unsatisfactory or detrimental to the best interests of the College without assigning any further reason therefor. No procedural protection at all was afforded. Section 6450, by encouraging a definition of offenses and a procedural code of enforcement, actually enhanced the protection of students from arbitrary action.